DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 03/01/2022.
Allowable Subject Matter
3. 	Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, Lu et al. (US Pub 2018/0234013) teaches (Fig. 2-6; Para 13-15) a primary controller (200) applied to a primary side (PRI) of a power converter (100 is a flyback power converter; Para 13), wherein the primary controller (200) comprises a ripple cancellation function (i.e. using 204 in 200, can be a low-pass filter, which is known to reduce noise/ripple; Para 13), the primary controller (200) comprising: a ripple cancellation circuit (204 can be a low-pass filter, which is known to reduce noise/ripple; Para 13) for generating an adjustment (regulated voltage VC) according to a signal flowing through a feedback pin (216) of the primary controller (200) during turning-on of a power switch (102) of the primary side of the power converter; a compensation voltage generation circuit (206, 208, 210) coupled to the ripple cancellation circuit (204), the feedback pin (216), and a compensation pin (pin where VCOMP is generated to be used in 200) of the primary controller (200) for generating a compensation voltage (VCOMP coupling with 210’s output, where 212 receives combined output of 210 and VCOMP’) of the compensation pin (pin where VCOMP is generated to be used in 200) according to the adjustment (using output of 204, which is the regulated voltage VC), a reference voltage (Vref used in 210), and a feedback voltage (VFB coupled to the auxiliary winding(106) of the primary side (PRI)) of the feedback pin (216 is coupled to the auxiliary winding (106) of the primary side (PRI)); a gate control signal generation circuit (212) coupled to the compensation voltage generation circuit (206, 208, 210) and  the compensation pin (pin where VCOMP is generated to be used in 200- 212 receives combined output of 210 and VCOMP’) for generating a gate control signal (GCS) to the power switch (102) to reduce an output voltage (Vout) of a secondary side (SEC) of the power converter (100) according to the compensation voltage (VCOMP) and a detection voltage (VCS).
an alternating current (AC) voltage (AC input) inputted in the power converter (flyback converter) is rectified by a bridge rectifier (57) of the primary side (primary side of transformer 38) of the power converter to generate a direct (DC) voltage (Vin) and the primary controller (IC 36) with a ripple cancellation mechanism.
However, Gritti (US Pat 9954445) teaches (Fig. 7-9; col. 8 L66-col. 12 L30) a ripple cancellation circuit (using combined operation of 36, 101 for ripple cancellation adjustment) for generating an adjustment (101’s output) according to a current (Izcd is the control current detected at the auxiliary winding, and also note 111 also senses auxiliary current) flowing through a feedback (ZCD) of the primary controller (15) during turning-on of a power switch (M) of the primary side of the power converter (Fig. 7) [Note. ripple cancellation is conducted using combined operation of -105 current mirror generator, 109 auxiliary comparison comprising ‘111/R1 for sensing auxiliary current’ and ‘112 low-pass RC filter branch’, offset 117 and comparator 113; which can be further tracked/sampled-hold using 130].
However, Lu et al., Huynh et al. and Gritti fails to teach “a ripple cancellation circuit for generating an adjustment according to a current flowing through a feedback pin of the primary controller during turning-on of a power switch of the primary side of the power converter, wherein the ripple cancellation circuit generates the current flowing to the feedback pin corresponding to the DC voltage”.
Claims 2-10 are depending from claim 1.
Regarding claim 11, Lu et al. (US Pub 2018/0234013)teaches (Fig. 2-6; Para 13-15) an operational method applied to a primary controller (200) of a primary side (PRI) of a power converter (100 is a flyback power converter; Para 13), wherein the primary controller (200) comprises a ripple cancellation circuit (204 can be a low-pass filter, which is known to reduce noise/ripple; Para 13), a compensation voltage generation circuit (206, 208, 210), and a gate control signal generation circuit (212), and has a ripple cancellation function (204 can be a low-pass filter, which is known to reduce/cancelling noise/ripple; Para 13), the operational method comprising: generating an adjustment (output of 204 is a regulated voltage VC) according to a signal flowing through a feedback pin (216) of the primary controller (200) during turning-on of a power switch (102) of the primary side (PRI) of the power converter (100); generating a compensation voltage (VCOMP coupling with 210’s output, where 212 receives combined output of 210 and VCOMP’) of the compensation pin (pin where VCOMP is generated to be used in 200) by the compensation voltage generation circuit (206, 208, according to the adjustment (using output of 204, which is the regulated voltage VC), a reference voltage (Vref used in 210), and a feedback voltage (VFB coupled to the auxiliary winding(106) of the primary side (PRI)) of the feedback pin (216); and generating a gate control signal (output of 212 is GCS) to the power switch (102) by the gate control signal generation circuit (212) to reduce an output voltage (Vout) of a secondary side (SEC) of the power converter (100) according to the compensation voltage (VCOMP) and a detection voltage (VCS).
However, Huynh et al. (US Pub 2010/0002480) teaches (Fig. 3-5) an alternating current (AC) voltage (AC input) inputted in the power converter (flyback converter) is rectified by a bridge rectifier (57) of the primary side (primary side of transformer 38) of the power converter to generate a direct (DC) voltage (Vin) and the primary controller (IC 36) with a ripple cancellation mechanism.
However, Gritti (US Pat 9954445) teaches (Fig. 7-9; col. 8 L66-col. 12 L30) a ripple cancellation circuit (using combined operation of 36, 101 for ripple cancellation adjustment) for generating an adjustment (101’s output) according to a current (Izcd is the control current detected at the auxiliary winding, and also note 111 also senses auxiliary current) flowing through a feedback (ZCD) of the primary controller (15) during turning-on of a power switch (M) of the primary side of the power converter (Fig. 7) [Note. ripple cancellation is conducted using combined operation of -105 current mirror generator, 109 auxiliary comparison comprising ‘111/R1 for sensing auxiliary current’ and ‘112 low-pass RC filter branch’, offset 117 and comparator 113; which can be further tracked/sampled-hold using 130].
However, Lu et al., Huynh et al. and Gritti fail to teach “the operational method comprising: generating an adjustment according to a current flowing through a feedback pin of the primary controller during turning-on of a power switch of the primary side of the power converter. wherein the ripple cancellation circuit generates the current flowing to the feedback pin corresponding to the DC voltage”.
Claims 12-17 are depending from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/11/2022

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839